                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION
 In the Matter of:                                  }
 ERIC WALKER BROWN                                  }    CASE NO. 19-82285-CRJ-7
 SSN: XXX-XX-5055                                   }
                                                    }
                                                    }    CHAPTER 7
                         Debtor.                    }

  ORDER DENYING APPLICATION TO HAVE THE CHAPTER 7 FILING FEE WAIVED
 AND DIRECTING COUNSEL FOR DEBTOR TO REMIT $100 TO THE CLERK’S OFFICE
                 IN PARTIAL PAYMENT OF THE FILING FEE

         Before the Court is the Debtor’s Application to Have the Chapter 7 Filing Fee Waived
 (“Application”). In reviewing the Application, the Court examined the Debtor’s Schedules and
 determined that the Debtor’s income is below the 150% poverty line, however, the Debtor reported
 funds on deposit in the amount of $3,700. In addition, in Part 4 of the Application, the Debtor reported
 that he paid his attorney $700 for legal services rendered in this case. The Court has previously
 determined that a reasonable attorney fee of $600 is appropriate to compensate bankruptcy counsel for
 the services involved in filing a no asset Chapter 7 case in which an Application to Have the Filing Fee
 Waived is filed.
         IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Application to

 Have the Chapter 7 Filing Fee Waived is DENIED. Counsel for the Debtor must remit $100 to the

 Clerk’s Office in partial payment of the filing fee within seven (7) calendar days from the date of this

 Order. Pursuant to Local Rule 1006-1, the balance of the filing fee, $235, is payable by the Debtor

 to the Clerk, U.S. Bankruptcy Court, as follows:

         (a) a minimum payment of twenty-five percent of the total case filing fee shall be
         paid within 30 days of the petition date;

         (b) installments shall be paid no less often than every 30 days;

         (c) the number of installments shall not exceed four, and

         (d) no installment shall be less than twenty-five percent of the total case filing fee
         unless a lesser amount will pay the filing fee in full.

 Dated this the 5th day of August, 2019.                 /s/ Clifton R. Jessup, Jr.
                                                         Clifton R. Jessup, Jr.
                                                         United States Bankruptcy Judge



Case 19-82285-CRJ7          Doc 12     Filed 08/05/19 Entered 08/05/19 16:09:48              Desc Main
                                      Document      Page 1 of 1
